ORDER
WOLLE, District Judge.
Plaintiff filed this action in the Iowa District Court for Muscatine County; de*727fendant timely removed it to this court claiming the amount in controversy “could reasonably exceed the sum or value of $50,-000.” Plaintiff objects to removal on the ground that he seeks judgment in an amount less than the $50,000 jurisdictional amount.
The original petition, filed March 28, 1991, did not state a specific amount of money damage, but sought “reasonable damages”
including but not limited to, back pay, loss of future wages, damages for loss of reputation, damages for loss of future employability, reasonable attorney fees and Court costs.
An amended petition filed in state court on May 10, 1991 — after removal had been effected — restated plaintiff’s prayer for relief to “an amount less than $50,000.” Plaintiff explained in the amendment that it was filed “to prevent removal of this matter to the Federal District Court.”
A plaintiff cannot by amendment divest the court of jurisdiction once it has attached. “[T]he sum claimed by the plaintiff controls if the claim is apparently made in good faith. It must appear to a legal certainty that the claim is really less than the jurisdictional amount to justify dismissal.” St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 58 S.Ct. 586, 82 L.Ed. 845 (1938); see also Swafford v. Transit Cas. Co., 486 F.Supp. 175 (N.D.Ga. 1980) ($10,000 jurisdictional amount satisfied and no remand warranted where petition seeks $8750 plus punitive damages but plaintiff through discovery after removal learns that insurance benefits are limited to $5000).'
Here, it does not appear to a legal certainty that the claim stated in the original petition is less than $50,000. Plaintiff’s objection to remand is denied.
IT IS SO ORDERED.